FILED

UNITEI) sTATEs DISTRICT coURT JAN 22 2913
FGR THE DISTRICT OF CCLUMBIA C|erk, U.S. Dlstrlct & Bankruptc
Courts for the Di.~'trict af columbia
ZACHARY JOHNSON, el dl.,
Plain'tiffS,
v.  Civil Action No. l 3 ""\`l'b

ERIC HOLDER, JR., et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs’ applications to proceed in forma pauperis
and pro se complaint For the reasons stated below, the Court will grant the application and
dismiss the complaint.

Notwithstanding the long list of defendants to this action, see Compl. at l-2 (caption),
plaintiffs single out Royce C. Lamberth, Chief Judge of this Court, id at 3, for allegedly having
committed violations of assorted federal statutes and of plaintiffs’ rights protected under the
United States Constitution. Generally, plaintiffs contend that judicial enforcement of statutes
such as the Prison Litigation Reform Act and the Antiterrorism and Effective Death Penalty Act
has prevented prisoners such as plaintiffs from bringing meritorious constitutional and tort
claims. See generally id. at 4-12. They deem this action a "one (l) zillion dollar suit," ia’. at 15
(emphasis removed), demanding compensatory and punitive darnages, among other relief. See
z`,cl. at 13-15.

Chief Judge Lamberth enjoys absolute immunity from liability for damages for acts

committed within his judicial jurisdiction. See Mz'rales v. Waco, 502 U.S. 9 (1991); Forresler v.

Whz`te, 484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1872).
Accordingly, the complaint will be dismissed for failure to state a claim upon which relief can be
granted. See 28 U.S.C. §§ l9l5(e)(2)(B), l9l5A(b)(l).

An Order is issued separately.

 
 

DATE: /  Zy/j b